Citation Nr: 1633048	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1971 to May 1972, and from November 1990 to July 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an October 2015 decision, the Board denied to the petition to reopen the Veteran's claim of entitlement to service connection for a disability manifested by joint pain, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (the Court or CAVC). In April 2016, the Court, based on a Joint Motion, vacated only the part of the Board's October 2015 decision that declined to reopen the Veteran's previously denied claim of entitlement to service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness. The Court remanded the issue for further consideration.   It is noted that in the October 2015 decision, the Board remanded the issue of entitlement to an increased rating for degenerative spinal canal stenosis at L4-5 with a posterior disc bulge at L5, currently rated as 20 percent disabling.  The issue remains in remand status and is not currently before the Board.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an unappealed February 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for joint pains (knees, wrists, elbows, and shoulders), as due to an undiagnosed illness. 

2. Presuming its credibility, the evidence received since the February 1997 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness, and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

1. The February 1997 rating decision denying service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. Since the February 1997 rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness; therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran seeks to reopen the previously denied claim of entitlement to service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness. Implicit in his claim is the contention that new and material evidence, which is sufficient to reopen the previously-denied claims, have been received. VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying service connection claims require further development and are addressed in the remand section below.


II. New and Material Evidence

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108 , 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in the February 1997 rating decision, the AOJ denied the Veteran's claim on the grounds that, "[n]o chronic disability involving [. . .] joint pains was shown in the service medical records or any other evidence reviewed." Evidence considered in the February 1997 rating decision included service treatment records that indicate complaints of bilateral leg pain and a diagnosis of bilateral tendonitis of the legs in service. The medical evidence of record at the time of the decision also show that the Veteran had complained of joint pain, and was diagnosed with arthralgia of the right knee in October 1992. Furthermore, the Veteran was diagnosed with mild arthritic changes of the bilateral knees in July 2000. The Veteran was afforded a VA examination in November 1994, during which he reported joint pains in his knees, wrists, shoulders, and elbows. The November 1994 examiner diagnosed the Veteran with degenerative joint disease of the left knee.

The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period. The decision as to the issue became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

The Veteran's current claim for entitlement to service connection are based upon the same factual basis as his claims for entitlement to service connection which were denied in the February 1997 rating decision. He asserts currently, as he did previously, that he has a disability manifested by joint pain that is related to his service in Southwest Asia. As such, it is appropriate for the Board to consider the current claim as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In October 2011, the Veteran filed a petition to reopen his claim. Since the February 1997 rating decision, the Veteran has undergone VA medical treatment for joint pains, and in March 2003, was diagnosed with degenerative joint disease with aching in multiple joints. Moreover, in September 2003, the Veteran was diagnosed with mild arthritis, with associated occasional ache and joint pain. Last, in March 2004, the Veteran was diagnosed with left knee pain with degenerative joint disease. 

The evidence added to the claims file, is new as it was not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). The Board finds the evidence provided to be material to the claim, as it addresses the previously unestablished fact of an injury or disease. Specifically, the medical evidence added to the claims file indicates a "a chronic disability involving [. . .] joint pains . . .," which the February 1996 rating decision previously found to not be shown. While the medical evidence of record prior to the February 1997 rating decision showed a diagnosis of degenerative joint disease in the knees and reported symptoms of joint pains, the evidence since the February 1997 rating decision now shows a diagnosis of degenerative joint disease with aching in multiple joints, arthritis, and continued degenerative joint disease of the knees. Thus, the additional evidence is not redundant, as it adds to the medical evidence and raises a reasonable possibility of substantiating the claim. The Board finds that the new evidence is material, particularly when considering the low threshold for reopening a claim set forth in Shade. Shade, 24 Vet. App., at 118.

Therefore, reopening of the claims for service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness, is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a disability manifested by joint pain, claimed as due to an undiagnosed illness, is reopened; the appeal is granted to this extent only.


REMAND

After a review of the record, the Board remands this matter for additional medical inquiry. Specifically, the Board remands this matter to determine the diagnosis and etiology of the Veteran's disability manifested by joint pain, claimed as due to an undiagnosed illness. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).

The Veteran contends that he has had a disability manifested by joint pain since his service in Southwest Asia. See Veteran's September 1994 statement. At the November 1994 VA examination, the Veteran reported that about four to six months after returning from Southwest Asia, he developed knee pain and then later developed pain in his wrists, shoulders, and elbows.

Service treatment records indicate that the Veteran reported bilateral leg pain in December 1990, and was diagnosed with bilateral tendonitis of the legs. Furthermore, the Veteran's July 1991 separation examination notes complaints of bilateral foot pain. Service treatment records from the Veteran's National Guard service also indicate joint pains, and in July 2000, the Veteran was noted to have arthritic changes of the bilateral knees. See February 1995 Report of Medical History; February 1995 Retention Physical Examination; July 2000 Service Treatment Record.

VA treatment records from October 1992 again report the Veteran's complaints of joint pain, and indicate arthralgia of the right knee. 

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

The Veteran was afforded a VA examination in November 1994, during which he was diagnosed with degenerative joint disease of the left knee. An opinion as to the etiology is not of record. However, since the November 1994 VA examination, the Veteran has continued to receive VA medical treatment. The VA treatment records show the following: a diagnosis of degenerative joint disease with aching in multiple joints; a diagnosis of  mild arthritis, with associated occasional ache and joint pain; and a diagnosis of left knee pain with degenerative joint disease. See VA treatment records dated March 2003, September 2003, and March 2004.

Therefore, given that the Veteran's service treatment records do indicate joint pains in service, and given that the new medical evidence of record indicates further joint pain and diagnoses, another VA medical opinion is warranted to clarify the diagnosis of the Veteran's disability manifested by joint pains, and to determine the etiology of the Veteran's current joint disability. See McLendon, 20 Vet. App. at 81; Colvin, 1 Vet. App. 171 (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated VA treatment records, should they exist. Ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's disability manifested by joint pain (to include, but not limited to, joint pains of the wrists, elbows, shoulders, and knees), claimed as due to an undiagnosed illness.

The electronic claims file, to include the Veteran's service treatment records, statements, and VA treatment records, must be reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's disability manifested by joint pain, claimed as due to an undiagnosed illness, had its onset in service or is otherwise related to the Veteran's service? The examiner's attention is directed to a December 1990 service treatment record indicating bilateral leg pain and bilateral tendonitis of the legs; a July 1991 separation examination noting complaints of bilateral foot pain; a February 1995 retention service treatment record indicating joint pains; a July 2000 service treatment record noting arthritic changes of the bilateral knees; and the Veteran's report during the November 1994 VA examination that about four to six months after returning from Southwest Asia, he developed knee pain and then later developed pain in his wrists, shoulders, and elbows.

A rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development directed above has been completed, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


